United States Court of Appeals
                       For the First Circuit
No. 19-1441

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                        JUAN R. PEDRÓ-VIDAL,

                       Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Gustavo A. Gelpí, Chief U.S. District Judge]


                               Before

                        Howard, Chief Judge,
                      Kayatta, Circuit Judge,
                    and Casper,* District Judge.


     Steven Potolsky, Lead Counsel, with whom Eric Alexander Vos,
Federal Public Defender, Vivianne M. Marrero-Torres, Supervisor,
Assistant Federal Public Defender, and Liza L. Rosado-Rodríguez,
Research and Writing Specialist, were on brief, for appellant.
     José R. Olmo-Rodríguez on brief for Sociedad Para La
Asistencia Legal, amicus curiae.
     Jonathan L. Gottfried, Assistant United States Attorney, with
whom W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Gregory B. Conner, Assistant United States Attorney,
were on brief, for appellee.


                           March 10, 2021




*   Of the District of Massachusetts, sitting by designation.
            HOWARD, Chief Judge.       The Local Rules for the United

States District Court for the District of Puerto Rico require the

federal government to file a notice of intent to seek the death

penalty    ("Death   Notice")    within   180    days    of   an    indictment

containing a death-eligible offense if the government seeks that

penalty.     A   federal   grand   jury   in    Puerto   Rico      returned   an

indictment against Juan R. Pedró-Vidal containing death-eligible

offenses, but the government did not file a Death Notice until

after the 180-day period had expired.          Pedró-Vidal moved to strike

the Death Notice, arguing that the government violated the Local

Rules and, separately, that the Federal Death Penalty Act ("FDPA")

should not apply to residents of Puerto Rico.            The district court

denied the motion and he appealed.              Finding no error in the

district court's decision, we affirm.1

                                I. Background

            On December 14, 2016, a federal grand jury in Puerto

Rico returned a five-count indictment charging Pedró-Vidal with

three offenses punishable by death.       A few days later, on December

19, the district court identified this matter as a potential

capital case and ordered Pedró-Vidal to select learned counsel

qualified to handle "the complex, demanding, and protracted nature


     1 We acknowledge and thank amicus curiae, Sociedad Para La
Asistencia Legal, Inc., for its helpful submission in this matter.


                                    -2-
of death penalty proceedings."             See D.P.R. Crim. R. 144A(c).               He

complied,       and    the   district    court    approved    and    appointed       his

selection on December 27.           In the following months, the government

filed    a     superseding       indictment     adding   co-defendants         but    not

altering       the    death-eligible      offenses,      followed     by   a    second

superseding indictment alleging special findings under 18 U.S.C.

§§ 3591–92 as to Pedró-Vidal and one of his co-defendants.

               The district court held a series of status conferences

during       which    the    parties    discussed      the   progression       of    the

Department of Justice's death penalty protocol, including whether,

and when, the Attorney General would certify the death penalty in

this case.            During that time,        Pedró-Vidal made several pre-

authorization discovery requests related to his upcoming meeting

with     the    Attorney      General's    Capital       Review     Committee        (the

"committee").          During a July 11, 2017 status conference, the

government informed the district court that the parties were

scheduled to appear before the committee on September 21, 2017.

Pedró-Vidal expressed concerns about the timing of the committee

hearing, noting that he wanted more time to prepare.

               The     parties     conferred     and     eventually    made         their

presentations before the Attorney General's committee on October

23, 2017 -- more than 180 days after the indictment.                    On June 28,

2018, the Attorney General certified the death penalty as to Pedró-


                                          -3-
Vidal, and the government filed its notice of intent to seek the

death penalty that same day.

           On October 9, 2018, Pedró-Vidal filed a motion to strike

the death penalty, asserting that the government violated District

of Puerto Rico Local Criminal Rule 144A by, among other things,

not filing the Death Notice within 180 days of the indictment, and

that the application of the FDPA to Puerto Rican residents violated

substantive due process and the democratic principle of "consent

of the governed."

           The district court denied the motion in two separate

orders.     Addressing   Pedró-Vidal's          Local    Criminal   Rule    144A

argument, it found that while the government admitted its failure

to comply with the Local Criminal Rule, the district court had

identified the matter as a death penalty case and appointed learned

counsel soon after the grand jury returned the original indictment,

thereby   satisfying   the   purpose       of   the     Local   Criminal    Rule.

Consequently, the untimely filed Death Notice did not prejudice

Pedró-Vidal because he had the benefit of "counsel, as well as a

defense team of experts and mitigation specialists with more than

adequate time to prepare for a hearing before the [committee]."

           The   district    court     heard      oral     argument    on    the

applicability of the federal death penalty to residents of Puerto

Rico, and then issued a separate order denying Pedró-Vidal's motion


                                     -4-
to strike on this point.         The district court found that the

"political disenfranchisement of United States citizens in Puerto

Rico in no way precludes the Unite[d] States from enacting and

executing criminal laws that apply to all citizens of this Nation

alike."    United States v. Pedró-Vidal, 371 F. Supp.3d 57, 59-60

(D.P.R. 2019).

            Pedró-Vidal now appeals, and requests that we vacate the

district court's orders denying his motion to strike the Death

Notice and remand for an evidentiary hearing.         For the following

reasons, we reject his request and affirm the district court's

orders.

                      II. Appellate Jurisdiction

            Generally, federal courts of appeals may only review

final decisions of the district courts.         28 U.S.C. § 1291.    The

collateral order doctrine provides a limited exception to that

rule.   See Sell v. United States, 539 U.S. 166, 176 (2003).        Under

the collateral order doctrine, this Court may entertain an appeal

from    non-final   decisions   when   the   order   "(1)   'conclusively

determines the disputed question,' (2) 'resolves an important

issue completely separate from the merits of the action,' and (3)

is 'effectively unreviewable on appeal from a final judgment.'"

Id. (alterations omitted) (quoting Coopers & Lybrand v. Livesay,




                                   -5-
437 U.S. 463, 468 (1978)).          The parties contest whether the

district court's orders fall within this exception.

          Three   other   circuit    courts   have   examined   whether   a

denial of a motion to strike an untimely Death Notice is appealable

under the collateral order doctrine.2         The Fourth and Eleventh

Circuits concluded that such orders satisfy the collateral order

doctrine because a defendant can only vindicate their purported

right to not face a capital trial absent adequate notice through

interlocutory appeal.     United States v. Ferebe, 332 F.3d 722, 729-

30 (4th Cir. 2003); United States v. Wilk, 452 F.3d 1208, 1220

(11th Cir. 2006).    The Second Circuit disagreed, explaining that

§ 3593(a) did not create a right not to be tried absent adequate

notice, and that the Death Notice procedure more closely resembles

other pre-trial rights which are not subject to interlocutory

review under the collateral order doctrine.            United States v.

Robinson, 473 F.3d 487, 491-92 (2d Cir. 2007).

          We have not previously addressed this issue, and we need

not do so here.     The long-standing rule in this circuit is that



     2 These decisions considered the timeliness of a Death Notice
under 18 U.S.C. § 3593(a), which outlines the general notice
requirements in federal capital cases.       Pursuant to section
3593(a), if "the government believes that the circumstances of the
offense are such that a sentence of death is justified" the
government shall file a Death Notice within "a reasonable time
before the trial." 18 U.S.C. § 3593(a).


                                    -6-
"bypassing jurisdictional questions to consider the merits is

appropriate   where,   as   here,   the   jurisdictional   question   is

statutory" and does not arise under Article III of the federal

constitution.   Sinapi v. R.I. Bd. of Bar Exam'rs, 910 F.3d 544,

550 (1st Cir. 2018); see Restoration Pres. Masonry, Inc. v. Grove

Eur. Ltd., 325 F.3d 54, 59-60 (1st Cir. 2003) (collecting cases).

Applying that rule here, we bypass the statutory jurisdiction

question and review the appeal on the merits.       See United States

v. Ayala-López, 457 F.3d 107, 108 (1st Cir. 2006).3

                             III. Analysis

          When a party challenges a district court's decision on

a motion to strike a Death Notice, we "review conclusions of law

de novo, factual findings for clear error, and the ultimate ruling

for abuse of discretion." United States v. López-Matías, 522 F.3d

150, 153 (1st Cir. 2008).

              A. Violation of Local Criminal Rule 144A

          The Local Rules for the United States District Court for

the District of Puerto Rico require the government, in capital


     3 Pedró-Vidal also argues that we should invoke mandamus
jurisdiction. Because he made this argument for the first time in
his reply brief, it is waived.         United States v. Rivera-
Carrasquillo, 933 F.3d 33, 40 n.7 (1st Cir. 2019) ("[A]n appellant
waives any argument not made in his 'opening brief but raised only
in [his] reply brief.'" (second alteration in original) (quoting
Lawless v. Steward Health Care Sys., LLC, 894 F.3d 9, 25 (1st Cir.
2018))).


                                    -7-
cases, to file a Death Notice within 180 days of the indictment.

D.P.R. Crim. R. 144A(k).    During the first ninety days, defense

counsel may make a presentation before the Attorney General's

committee as to whether the death penalty is appropriate in a given

case.   Id. at (k)(2)(i).   If the Attorney General certifies the

death penalty, the government must file a Death Notice.      Id. at

(k)(2)(iii).   Although the Local Criminal Rules note that these

procedures are to "be strictly enforced," id. at (k)(2), the rules

in force at the time also explicitly provided the district court

with considerable discretion, allowing it to extend the 180-day

period and permitting it to convert a potential capital case into

an ordinary felony case upon an untimely filed Death Notice.    Id.

at (k)(3).     These Local Rules carry the force of law.        See

Schiffmann v. United States, 811 F.3d 519, 525 (1st Cir. 2016).

          Local Criminal Rule 144A did not come without guidance.

The United States District Court for the District of Puerto Rico

has explained that Local Criminal Rule 428 (now Local Criminal

Rule 144A) was "borne of due process considerations" and serves

two purposes: "(1) to afford an indigent death eligible defendant

the right to counsel whose qualifications parallel the gravity of

a death penalty case, and (2) to avoid prejudice upon a death

eligible defendant because of the government's delay in announcing

its intention to seek the death penalty."   United States v. Acosta-


                               -8-
Martínez, 89 F. Supp. 2d 173, 178 (D.P.R. 2000).         In crafting the

rule, the district court sought "to prevent a death eligible

defendant from being put 'against the wall, in an uncomfortable,

rushed procedural scenario that offends traditional notions of

fair play,' impeded from preparing an effective and adequate

defense, due to the prosecution's untimeliness or vacillation in

notifying its intent to seek the death penalty."            Id. (quoting

United States v. Colon-Miranda, 985 F. Supp. 31, 35 (D.P.R. 1997)).

           A violation of this Local Criminal Rule, without more,

does not compel the striking of a Death Notice.              We have, on

several occasions, explained that the striking of a Death Notice

is akin to dismissing significant portions of an indictment.            See

United States v. Acosta-Martínez, 252 F.3d 13, 16-17 (1st Cir.

2001); López-Matías, 522 F.3d at 154 n.9.         While acknowledging the

imprecision of the analogy, we explained that just as "a district

court [cannot] dismiss an indictment for errors that involved no

prejudice[,] [s]o it must be as well with the striking of the

[Death] Notice."    López-Matías, 522 F.3d at 154 (citing Bank of

Nova Scotia v. United States, 487 U.S. 250, 263 (1988)).

           Here, the district court did not abuse its discretion by

denying Pedró-Vidal's motion to strike the Death Notice or doing

so without an evidentiary hearing.          Appellant could not make a

showing   of   prejudice,   as   required    by   López-Matías,   and   an


                                   -9-
evidentiary hearing was unnecessary.                 Id.   At the outset, the

record established that a large portion of the delay in the

certification process stemmed from defense counsel's preparation

for the Attorney General's committee hearing.                   Indeed, not only

did Pedró-Vidal make, as was his right, several pre-authorization

discovery requests in May and July 2017, but he also sought more

time to prepare his presentation before the Attorney General's

committee, ultimately delaying the committee hearing beyond the

180-day    period,    to    October    23,   2017.      Cf.    United    States    v.

Apicelli, 839 F.3d 75, 85-86 (1st Cir. 2016) (finding no prejudice,

in the speedy trial context, where much of the delay was due to

defense counsel's motion practice).

            Further,        the    district        court      took     steps     that

simultaneously       guarded      against    any     potential       prejudice    and

fulfilled the stated purposes of the Local Criminal Rule.                         See

López-Matías, 522 F.3d at 157 (finding no prejudice where district

court     achieved    the    purpose    of    Local     Criminal       Rule    144A's

Certificate requirement through the early appointment of learned

counsel).    The district court informed Pedró-Vidal at his initial

appearance that the charged offenses were eligible for the death

penalty and then promptly appointed learned counsel.                           Pedró-

Vidal's learned counsel was provided adequate notice of the meeting

before the Attorney General's committee, where counsel represented


                                       -10-
him.       Learned counsel continued representing Pedró-Vidal and had

the entirety of the period between the committee hearing and the

filing of the Death Notice to prepare Pedró-Vidal's case.       Pedró-

Vidal can hardly argue that the delayed Death Notice offended

traditional notions of fair play or that the delay put him "against

the wall."      Acosta-Martínez, 89 F. Supp. 2d at 178.4   Accordingly,

the district court properly denied Pedró-Vidal's motion to strike

without an evidentiary hearing.

       B. Applicability of the FDPA to Residents of Puerto Rico

              Pedró-Vidal also asserts that the application of the

FDPA to residents of Puerto Rico violates substantive due process

and the principle of "consent of the governed."       His claim fails

because we previously addressed and rejected these same arguments

in our decision in Acosta-Martínez, 252 F.3d at 21.         Subject to

narrow exceptions not present here, "newly constituted panels in

a multi-panel circuit court are bound by prior panel decisions

that are closely on point."      United States v. Wurie, 867 F.3d 28,


       Pedró-Vidal's related argument, that the anxiety he suffered
       4

as a result of the delay is an alternative ground for striking the
Death Notice, also fails. He relies on the balancing test from
Barker v. Wingo, 407 U.S. 514, 532 (1972), which is most relevant
to the speedy trial context and is incongruous with the stated
purposes of Local Criminal Rule 144A. Further, assuming that he
suffered the requisite anxiety and concern, the other Barker
factors -- preventing oppressive pretrial incarceration and
limiting the possibility of his defense being impaired -- do not
favor him. Id.


                                   -11-
34 (1st Cir. 2017) (quoting San Juan Cable LLC v. P.R. Tel. Co.,

612 F.3d 25, 33 (1st Cir. 2010)).            Since Pedró-Vidal merely

reiterates the same arguments we rejected in Acosta-Martínez, we

are bound to conclude that the district court correctly found that

the FDPA is applicable to defendants residing in Puerto Rico.5

                             Conclusion

          For   the   foregoing   reasons,   we   affirm   the   district

court's orders denying Pedró-Vidal's motions to strike the Death

Notice.




     5 Pedró-Vidal argues that the FDPA violates the Equal
Protection Clause but only referenced the argument in one of the
brief's headings. This argument is therefore waived. See United
States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues
adverted to in a perfunctory manner, unaccompanied by some effort
at developed argumentation, are deemed waived."). He also argues
that the imposition of the death penalty in Puerto Rico violates
the International Covenant on Civil and Political Rights
("ICCPR"). This argument necessarily fails, however, because the
Supreme Court has explained that the ICCPR "does not of its own
force impose obligations as a matter of international law . . .
[that are] enforceable in the federal courts." Sosa v. Álvarez-
Machain, 542 U.S. 692, 734-35 (2004).




                                  -12-